Title: To Thomas Jefferson from George Ticknor, 28 March 1825
From: Ticknor, George
To: Jefferson, Thomas


Dear Sir,
Boston
March 28. 25.
Ever since my return from the South, I have borne in mind your desire to have a list of the principal German works in literary History and of the best of their belles-lettres writers. The lists were easily made out; but there was some difficulty in obtaining the prices of each. This difficulty, however, I have at last overcome, & I now inclose the two lists, with, I believe, the exact cost of each book at any regular booksellers in Germany; but from which, on the purchase of so considerable an amount, a deduction not exceeding 17 per cent. might be claimed. The books in this list are assumed not to be bound. If you are willing to have them go into your library in a strong, plain half binding, you can have them so bound in Germany for about 25 cts. each 8vo.  18 cts. each 12mo—&c This mode of binding is there called Halb-Franc. I have several hundred volumes so bound, I like it quite well; but, the German full binding is rarely good & very dear.—The lists, I enclose, are as you desired them to be, only of the best books in each department you indicated, but if you should like to have either or both of them enlarged,  I could very easily do it, I should have much pleasure in it. Or if I can, in any other way, contribute to the completeness of your catalogue, or by any means serve your University, I should be greatly gratified, if you would command me.I am very anxious to hear from you and know how your establishment is begun,—how far the Professors are such as you desired to find them; how the system itself goes into action; and how many students are arrived, as well as how they come prepared for such instruction as your University proposes to give them. I am the more anxious to know of your progress & success, because, I think, a general & well-grounded discontent is begining to prevail in relation to the system pursued at all our colleges in New England, which, being substantially the same, that existed here a century and an half ago, can hardly be suited to our present circumstances and wants. These colleges are now very numerous, & under one pretext or another are constantly becoming more so. Competition therefore, is growing more & more active among them, & all are endeavouring to find new and better modes of instruction with which to contend against their rivals. This, however, is very difficult within the limits of the ancient system, & none has yet dared to pass these limits, though Cambridge is now very near it. Of course we are all looking anxiously towards your new University. It is a case in point for us, & we much desire, that the Experiment may succeed according to your wishes, since we shall certainly be able in some way or other to gain instruction from it.Our own College at Cambridge is not in a better condition than it was when, I saw you. There is a good deal of difference of opinion between the different boards that have its management in their hands, & this is likely, I fear to produce more & more bitterness. I am much afraid, that, for a long time, we shall not be able to put things in the condition we desire.And now, I must ask you leave to say one word of Mrs. Ticknor & myself. The pleasure we enjoyed at Monticello this winter will be among the most agreeable recollections of our future lives. We pray you to accept our best thanks for the visit you permitted us to make you, and which your kindness has rendered a valuable possession that cannot now be taken from us. Mr. Webster, I know, has the same feelings. He is just returned from Washington, and desires me to make his best respects acceptable to yourself and your family. He is gaining in consideration & influence among us every day, and notwithstanding we have a President from Massachusetts, I think, he is; by general consent, looked upon, as the first man in New England.Please to offer my respectful compliments to Mrs. Randolph, and my kindest regard to Miss. Randolph, Mr. & Mrs. Trist, and all your family. Mrs. Ticknor joins me in every thing I can say, and we both hope, before long to see some of them in Boston & have some opportunity of showing Mrs. Randolph & yourself how sensible we are to the hospitality & kindness you showed us.Yrs. very faithfully,Geo: TicknorI take the liberty to send with this a Memoir of Lafayette, which I lately published, because he was willing to correct it of the errors it contained when it was an article in the North American Review.